      Case 18-12293-pmm          Doc 81    Filed 01/04/21 Entered 01/04/21 10:44:42         Desc Main
                                          Document      Page 1 of 9




                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA
                                           READING DIVISON

IN RE:                                              :
                                                    :
         SCOTT S. GRUBE and                         :              CASE NO.: 18-12293 pmm
         CHARLOTTE ANN GRUBE,                       :
                                                    :
                                                    :
                       Debtors                      :              CHAPTER 13

                                             CHAPTER 13 PLAN



   Original
    Amended – SIXTH AMENDED**

         ***This plan is intended to abate any current plan arrears.

Date: 12/30/2020

                               THE DEBTOR HAS FILED FOR RELIEF UNDER
                                CHAPTER 13 OF THE BANKRUPTCY CODE

                                    YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan, which
contains the date of the confirmation hearing on the Plan proposed by the Debtor. This document is the actual
Plan proposed by the Debtor to adjust debts. You should read these papers carefully and discuss them with
your attorney. ANYONE WHO WISHES TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule 3015-4. This Plan may be
confirmed and become binding, unless a written objection is filed.

                     IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
                    MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                                 NOTICE OF MEETING OF CREDITORS.




Part 1: Bankruptcy Rule 3015.1 Disclosures



   Plan contains non-standard or additional provisions – see Part 9
   Plan limits the amount of secured claim(s) based on value of collateral
     Case 18-12293-pmm           Doc 81      Filed 01/04/21 Entered 01/04/21 10:44:42    Desc Main
                                            Document      Page 2 of 9


  Plan avoids a security interest or lien

Part 2: Payment and Length of Plan – PARTS 2(c) & 2 (e) MUST BE COMPLETED IN EVERY CASE


      § 2(a)(1) Initial Plan:
               Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”)


  Other changes in the scheduled plan payment are set forth in § 2(d)

      § 2(a)(2) Amended Plan:
      Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) : $16,650.00.
      The Plan payments by Debtor shall consists of the total amount previously paid :

      Amount previously paid is $11,550 through December, 2020; plus the following:
      Seventeen (17) monthly payments of $300.00 beginning with the January, 2021 payment.

  Other changes in the scheduled plan payments are set forth in § 2(d)

       § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition to
future wages (Describe source, amount and date when funds are available, if known):

      § 2(c) Alternative treatment of secured claims:
                 Sale of real property
               See § 7(c) below for detailed description

                 Loan modification with respect to mortgage encumbering property:
               See § 4(f) below for detailed description

      § 2(d) Other information that may be important relating to the payment and length of Plan:

      § 2(e) Estimated Distribution:

      A. Total Priority Claims (Part 3)
          1.   Unpaid attorney’s fees                           $ 2,660
          2.   Unpaid attorney’s costs                          $ -0-
          3.   Other priority claims (e.g., priority taxes)     $ -0-
      B. Total distribution to cure defaults (§ 4(b))           $ 5,026.78
      C. Total distribution on secured claims (§§ 4(c) &(d))    $ 7,162.96
      D. Total distribution on unsecured claims (Part 5)        $ 135.26
                                            Subtotal            $ 14,985
      E. Estimated Trustee’s Commission                          $ 1,665
      F. Base Amount                                             $ 16,650
      Case 18-12293-pmm          Doc 81     Filed 01/04/21 Entered 01/04/21 10:44:42           Desc Main
                                           Document      Page 3 of 9




Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


       § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full unless
the creditor agrees otherwise:

 Creditor                          Type of Priority                 Estimated Amount to be Paid
 Kevin K. Kercher                  Administrative                       $2,660 ($2,060 paid)




       § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid less
than full amount.

            None. If “None” is checked, the rest of § 3(b) need not be completed.

          The allowed priority claims listed below are based on a domestic support obligation that has been
assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim. This plan
provision requires that payments in § 2(a) be for a term of 60 months; see 11 U.S.C. § 1322(a)(4).

 Name of Creditor                                   Amount of Claim to be Paid



Part 4: Secured Claims


        § 4(a) Secured claims not provided for by the Plan:

       X None. If “None” is checked, the rest of § 4(a) need not be completed.

 Creditor                                         Secured Property
  If checked, debtor will pay the creditor(s)
 listed below directly in accordance with the
 contract terms or otherwise by agreement.

  If checked, debtor will pay the creditor(s)
 listed below directly in accordance with the
 contract terms or otherwise by agreement.
      Case 18-12293-pmm           Doc 81    Filed 01/04/21 Entered 01/04/21 10:44:42             Desc Main
                                           Document      Page 4 of 9




       § 4(b) Curing Default and Maintaining Payments
            None. If “None” is checked, the rest of § 4(a) need not be completed.

        The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition arrearages; and,
Debtor shall pay directly to creditor monthly obligations falling due after the bankruptcy filing in accordance with
the parties’ contract.


 Creditor         Description      Regular          Estimated        Interest Rate     Amount to be
                  of Secured       Monthly          Arrearage        on                Paid to
                  Property and     Payment to                        Arrearage,        Creditor by
                  Address, if      be                                if applicable     the Trustee
                  real property    paid directly
                                   to
                                   creditor by
                                   Debtor
 Caliber          2767             1,398.62            n/a               n/a             $4,510.36 (pre)
 Home Loans       Mountain                                                                $516.42 (post)
                  View Drive,
                  Bath, PA




      § 4(c) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-
Confirmation Determination of the Amount, Extent or Validity of the Claim

            None. If “None” is checked, the rest of § 4(c) need not be completed.
        (1) Allowed secured claims listed below shall be paid in full and their liens retained
until completion of payments under the plan.

         (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed to
determine the amount, extent or validity of the allowed secured claim and the court will make its determination
prior to the confirmation hearing.

      (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a general
unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as determined by the court.

        (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. §
1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
interest rate or amount for “present value” interest in its proof of claim, the court will determine the present
value interest rate and amount at the confirmation hearing.

       (5) Upon completion of the Plan, payments made under this section satisfy the allowed secured claim
and release the corresponding lien.
      Case 18-12293-pmm          Doc 81    Filed 01/04/21 Entered 01/04/21 10:44:42             Desc Main
                                          Document      Page 5 of 9




 Name of            Description of   Allowed           Present           Dollar             Total
 Creditor           Secured          Secured           Value             Amount             Amount to
                    Property         Claim             Interest          of Present         be paid
                    and Address,                       Rate              Value Interest
                    if real
                    property
 Capitol One        2010 Mazda 6i      $6,250             5.5%             912.96            7,162.96 (COAF
 Auto Finance                                                                               has been paid
 (COAF)                                                                                     $3,520.73 thru
                                                                                            12/2020; balance is
                                                                                            $3,642.23)




       § 4(d) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
          None. If “None” is checked, the rest of § 4(c) need not be completed.

        The claims below were either (1) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of the debtor(s), or (2)
incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing
of value.

       (1) The allowed secured claims listed below shall be paid in full and their liens retained until completion
of payments under the plan.

        (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11 U.S.C. §
1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant included a different
interest rate or amount for “present value” interest in its proof of claim, the court will determine the present
value interest rate and amount at the confirmation hearing.



 Name of Creditor       Collateral              Amount of Claim      Present Value          Estimated total
                                                                     Interest               payments
                                                                     %                      $
                                                                     %                      $




       § 4(e) Surrender
            None. If “None” is checked, the rest of § 4(d) need not be completed.

       (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

       (2) The automatic stay under 11 U.S.C. § 362(a) with respect to the secured property terminates upon
confirmation of the Plan.
      Case 18-12293-pmm           Doc 81    Filed 01/04/21 Entered 01/04/21 10:44:42            Desc Main
                                           Document      Page 6 of 9




       (3) The Trustee shall make no payments to the creditors listed below on their secured claims.

 Creditor                                                  Secured Property
 Caliber Home Loans                                        2767 Mountain View Drive, Bath, PA




       § 4(f) Loan Modification
            None. If “None” is checked, the rest of § 7(d) need not be completed.

        (1) Debtor shall pursue a loan modification directly with                   or its successor in interest or
its current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage
claim.

        (2) During the modification application process, Debtor shall make adequate protection payments
directly to Mortgage Lender in the amount of             per month, which represents (describe basis of
adequate protection payment). Debtor shall remit the adequate protection payments directly to the Mortgage
Lender.

       (3) If the modification is not approved by     (date), Debtor shall either (A) file an amended Plan to
otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage Lender may seek relief from
the automatic stay with regard to the collateral and Debtor will not oppose it.

Part 5: Unsecured Claims


       § 5(a) Separately Classified Allowed Unsecured Non-Priority Claims
            None. If “None” is checked, the rest of § 5(a) need not be completed.

 Creditor                Basis for Separate    Treatment              Amount of Claim        Amount to be
                         Classification                                                      Paid




       § 5(b) All Other Timely Filed, Allowed General Unsecured Claims

       (1) Liquidation Test (check one box)

                    All Debtor(s) property is claimed as exempt.

                  Debtor(s) has non-exempt property valued at $ ______________ for purposes of
       §1325(a)(4) and plan provides for distribution of $ _______________ to allowed priority and unsecured
       creditors.

       (2) Funding: § 5(b) claims to be paid as follows (check one box):
      Case 18-12293-pmm           Doc 81     Filed 01/04/21 Entered 01/04/21 10:44:42             Desc Main
                                            Document      Page 7 of 9




                   Pro rata
                   100%
                   Other (Describe)

Part 6: Executory Contracts & Unexpired Leases


            None. If “None” is checked, the rest of § 6 need not be completed.

 Creditor                               Nature of Contract or Lease            Treatment by Debtor Pursuant
                                                                               §365(b)




Part 7: Other Provisions


       § 7(a) General Principles Applicable to the Plan

       (1) Vesting of Property of the Estate (check one box)
                  Upon confirmation
                  Upon discharge

       (2) Subject to Bankruptcy Rule 3012, the amount of a creditor’s claim listed in its proof of claim controls
over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

        (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments under §
1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other disbursements to creditors
shall be made by the Trustee.

        (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which Debtor
is the plaintiff, before the completion of plan payments, any such recovery in excess of any applicable
exemption will be paid to the Trustee as a special Plan payment to the extent necessary to pay priority and
general unsecured creditors, or as agreed by the Debtor and the Trustee and approved by the court.

       § 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s
Principal Residence

       (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to such
arrearage.

      (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.
      Case 18-12293-pmm          Doc 81     Filed 01/04/21 Entered 01/04/21 10:44:42              Desc Main
                                           Document      Page 8 of 9


        (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for the sole
purpose of precluding the imposition of late payment charges or other default-related fees and services based
on the pre-petition default or default(s). Late charges may be assessed on post-petition payments as provided
by the terms of the mortgage and note.

       (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements to the
Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in the Plan, the
holder of the claims shall resume sending customary monthly statements.

        (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor with
coupon books for payments prior to the filing of the petition, upon request, the creditor shall forward post-
petition coupon book(s) to the Debtor after this case has been filed.

      (6) Debtor waives any violation of stay claim arising from the sending of statements and coupon
books as set forth above.

       § 7(c) Sale of Real Property
           None. If “None” is checked, the rest of § 7(c) need not be completed.

        (1) Closing for the sale of _______________________(the “Real Property”) shall be completed within
months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed by the
parties or provided by the Court, each allowed claim secured by the Real Property will be paid in full under
§4(b)(1) of the Plan at the closing (“Closing Date”).

       (2) The Real Property will be marketed for sale in the following manner and on the following terms:

        (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at settlement all
customary closing expenses and all liens and encumbrances, including all § 4(b) claims, as may be necessary
to convey good and marketable title to the purchaser. However, nothing in this Plan shall preclude the Debtor
from seeking court approval of the sale of the property free and clear of liens and encumbrances pursuant to
11 U.S.C. §363(f), either prior to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is
necessary or in order to convey insurable title or is otherwise reasonably necessary under the circumstances
to implement this Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours of the
Closing Date.

      (5) In the event that a sale of the Real Property has not been consummated by the expiration of the
Sale Deadline:




Part 8: Order of Distribution


The order of distribution of Plan payments will be as follows:

       Level 1: Trustee Commissions*
       Level 2: Domestic Support Obligations
      Case 18-12293-pmm         Doc 81     Filed 01/04/21 Entered 01/04/21 10:44:42           Desc Main
                                          Document      Page 9 of 9


       Level 3: Adequate Protection Payments
       Level 4: Debtor’s attorney’s fees
       Level 5: Priority claims, pro rata
       Level 6: Secured claims, pro rata
       Level 7: Specially classified unsecured claims
       Level 8: General unsecured claims
       Level 9: Untimely filed, allowed general unsecured claims

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United States Trustee not
to exceed ten (10) percent.

Part 9: Non Standard or Additional Plan Provisions


Under Bankruptcy Rule 3015(e) Plan provisions set forth below in Part 9 are effective only if the applicable box
in Part 1 of this Plan is checked. Nonstandard or additional plan provisions placed elsewhere in the Plan are
void.

   None. If “None” is checked, the rest of § 9 need not be completed.

Part 10: Signatures

      By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this Plan contains no
nonstandard or additional provisions other than those in Part 9 of the Plan.

Date: 12/22/2020
                                                                   /s/ Kevin K. Kercher
                                                                   Kevin K. Kercher, Esquire
                                                                   Attorney for Debtor(s)
Date: 12/22/2020

                                                                    /s/ Scott Grube
                                                                   Scott Grube

                                                                    /s/ Charlotte Grube
                                                                   Charlotte Grube
                                                                   Debtor
